On January 22, 1909, Vicey Bray, plaintiff in error, brought suit for divorce against W. W. Bray in the district court of McIntosh county. After answer and reply filed, a referee took the testimony and made his report to the court. After exceptions filed, the cause came on for trial and was dismissed June 23, 1909, and plaintiff allowed 30 days from that date in which to make and serve a case-made for this court. On July 26, 1909, on motion of plaintiff, it was ordered by the court that an extension of 30 days be granted for that purpose, and 10 days allowed defendant in which to suggest amendments. On September 4, 1909, said case-made was served, signed and settled, and filed in this court 4 days later. Defendant in error moves to dismiss this appeal, because said case-made was not so perfected within the time allowed by the first order.
We think the motion should be sustained. The time granted by that order of extension having expired, no power existed in the court or judge then to extend the time for making and serving the case-made, which he did by the order of July 26, 1909.Able v. Blair, 3 Okla. 399, 41 P. 342; United States v. Ry.Co., 3 Okla. 409, 41 P. 729; Polson v. Purcell, 4 Okla. 93,46 P. 578; Sigman v. Poole, 5 Okla. 677, 49 P. 944;Blanchard v. United States, 6 Okla. 587, 52 P. 736;Commissioners v. Hubble, 8 Okla. 209, 57 P. 163; Noyes v.Tootle, 8 Okla. 505, 58 P. 652.
The appeal is dismissed.
All the Justices concur. *Page 73